Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not disclose in the specific order and sequence the following steps: step 1: a virtual network device receiving a data packet;  step 2: selecting a virtual CPU from a plurality of virtual CPUs as a destination virtual CPU, and then injecting arrival of a virtual interrupt notification data packet; step 3: analyzing information of the virtual interrupt and marking the destination virtual CPU as an interruptability holder; step 4: the destination virtual CPU receiving the virtual interrupt, triggering a corresponding interrupt processing function, disabling interruptability of the virtual network device and entering a polling mode to read the data packet; step 5:, determining whether a virtual CPU which needs to be scheduled out of a physical CPU is marked as the interruptability holder, and if so, continuously scheduling the virtual CPU which needs to be scheduled out of the physical CPU to run on the physical CPU and recording the virtual CPU which needs to be scheduled out of the physical CPU as a favored virtual CPU; and step 6: determining in a polling manner whether the favored virtual CPU has already enabled the interruptability of the virtual network device, and if so, immediately scheduling the favored virtual CPU out of the physical CPU.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195